Title: To George Washington from Benjamin Stoddert, 8 August 1780
From: Stoddert, Benjamin
To: Washington, George


					
						Sir
						War-Office [Philadelphia] August 8. 1780
					
					In consequence of information recd by Mr Bradfurd Comy of Prisoners here, from the persons who forwarded them on—that Lieutenants Leonard & Thompson & Ensign Lawrence of Bartons Regt in the service of the Enemy were captured in a place which left strong suspicions of their being Spies—the board have ordered them to be confined in Goal until your Excellency’s determination on the papers transmitted you by the Captors on this subject, is known. I have the honor to be With the highest respect. Yr Excellency’s Most Obed. Most humble Servant.
					
						Ben Stoddert Secy
					
				